Mr. Justice Gary, dissenting. The instrument which Judge Waterman treats as within the statute concerning chattel mortgages, is evidence only of a conditional sale; void as to an execution creditor of the vendee. Van Duzor v. Allen, 90 Ill. 499. , To record it, without an acknowledgment, was an idle ceremony. Hnless it was such an instrument as the statute concerning chattel mortgages makes provision for being acknowledged, the acknowledgment was equally idle. The only instruments contemplated by the statute are such as transfer a right of property from the debtor to the creditor—if to secure the payment of money be the object, and such as retain a lien only for purchase money are not, either by general law or the statute, to be deemed chattel mortgages. There is a special objection to the acknowledgment here. It does not say “ this mortgage,” but “ the mortgage.” Quite consistently with the language, the intention was to convey the information that there was a mortgage somewhere connected with the transaction. I think the judgment should be reversed.